—Proceeding pursuant to CPLR article 78 to review a determination of a Hearing Officer after a Tier II disciplinary hearing held on September 18, 1995, which was affirmed October 6, 1995, by the Deputy Superintendent of Green Haven Correctional Facility, which found the petitioner guilty of violating institutional rules and imposed a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the misbehavior report and the hearing evidence provided substantial evidence to support the determination finding him guilty of possession of a weapon and possession of an altered item (see, CPLR 7803 [4]; Matter of Lahey v Kelly, 71 NY2d 135, 140; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181).
The petitioner’s remaining contentions are without merit. Bracken, J. P., Copertino, Thompson and Luciano, JJ., concur.